UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-4528


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JEREMY CLINE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Richard E. Myers, II, Chief District Judge. (7:20-cr-00074-M-3)


Submitted: April 26, 2022                                         Decided: April 28, 2022


Before AGEE and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


Dismissed in part, affirmed in part by unpublished per curiam opinion.


ON BRIEF: G. Alan DuBois, Federal Public Defender, Eric Joseph Brignac, Chief
Appellate Attorney, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North
Carolina, for Appellant. David A. Bragdon, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeremy Cline pled guilty, pursuant to a written plea agreement, to conspiracy to

possess with the intent to distribute and distribution of 500 grams or more of a mixture or

substance containing a detectable amount of methamphetamine, in violation of 21 U.S.C.

§§ 841(b)(1)(A), 846, and possession with intent to distribute 50 grams or more of a

mixture or substance containing a detectable amount of methamphetamine and aiding and

abetting, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B) and 18 U.S.C. § 2. The district

court imposed a 288-month sentence, which was below the Sentencing Guidelines range

of 360 months to life imprisonment. Appellate counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), questioning whether Cline’s sentence is substantively

reasonable. Cline did not file a pro se supplemental brief despite notice of his right to do

so. The Government moves to dismiss this appeal as barred by the appellate waiver

contained in Cline’s plea agreement. For the following reasons, we dismiss in part and

affirm in part.

       Appellate counsel questions the reasonableness of Cline’s sentence in light of the

penalties of the quantities of methamphetamines involved under U.S. Sentencing

Guidelines Manual § 2D1.1 (2018) and offense conduct fueled by Cline’s near lifelong

drug addiction and related mental health issues. Where, as here, the Government seeks to

enforce an appellate waiver and the defendant has not alleged a breach of the plea

agreement, we will enforce the waiver if it is valid and the issue raised on appeal falls

within the waiver’s scope. United States v. Dillard, 891 F.3d 151, 156 (4th Cir. 2018).

Cline does not contest that he knowingly and intelligently waived his right to appeal, see

                                             2
United States v. Manigan, 592 F.3d 621, 627 (4th Cir. 2010), and our de novo review of

the plea hearing leads us to conclude that Cline’s guilty plea was knowing and voluntary,

and the waiver is valid and enforceable. See United States v. Cohen, 888 F.3d 667, 678

(4th Cir. 2018) (stating standard of review).       Moreover, Cline’s challenge to the

reasonableness of his sentence falls squarely within the waiver’s scope.

       Accordingly, we grant in part the Government’s motion to dismiss and dismiss

Cline’s appeal of his sentence, and we affirm the district court’s judgment in all other

respects. In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious grounds for appeal that fall outside the scope of the waiver.

This court requires that counsel inform Cline, in writing, of the right to petition the

Supreme Court of the United States for further review. If Cline requests that a petition be

filed, but counsel believes that such a petition would be frivolous, then counsel may move

in this court for leave to withdraw from representation. Counsel’s motion must state that

a copy thereof was served on Cline.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                   DISMISSED IN PART,
                                                                   AFFIRMED IN PART




                                            3